Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,7,9 11-12 and 18 rejected under 35 U.S.C. 103 as being unpatentable over RONEN ET AL. WO 2006/027637 A1, in view of Posselius et al.US 20150354943 A1.
Regarding claim 1, Lin disclose for a method of identifying a bale of material bound together by at least one multi-colored band ( Fig.8 band 850 comprises reflective material 710, which appears  silver or gray and colored franzes 830, for example, red, see also page 8, lines 23-33, see “ Figure 8 illustrates a wrapped bale 800, wrapped in a representation of a fifth embodiment of the netting material 860, depicted as if in low light conditions with a distant light being shone on the wrapped bale 800. This embodiment of the netting material 860 includes the reflective schuss 710 of the fourth embodiment in combination with colored, non-reflective franzes 830 arranged together in an indicator section 850. Such non-reflective colored franzes 830 facilitate viewing of the indicator in bright light, and may be any color, but are often red. Where standard contrasting materials are easily noticed in daylight, and difficult to see at night, the reflective strip 110 is easily noticed at night when light is reflected from the strip 110, even from a large distance. However, standard reflective materials usually appear to be silver or gray in daylight and brilliantly white or silver at night”), the method comprising:	capturing an initial image of a region of an initial bale with an initial image sensor (Figures 9-10, page 9, lines 7-23, see “Figure 9 is a photograph of the netting 860 according to the fifth embodiment of the present invention taken with a flash. In this embodiment, rather than simply utilizing the reflective schuss 710, the reflective strip 110 is included adjacent to the standard schuss 120, as in the first embodiment shown in Figures 1 and 3. In this version of the netting material 860, four colored franzes 830 and one reflective strip 110 are provided. As shown in Figures 8 and 9, these indicators sections 850, 950 are centrally located relative to the width of the net 860, however this placement is not required, and the indicator sections 850, 860 may be placed anywhere: near one edge or along both edges, for example. Figure 10 is a nighttime photograph of distant bales wrapped in the claimed netting material, where a reflective strip 110 is used in a zigzag fashion, as shown in Figures 1, 3, 7, 8 and 9. As seen in this photograph, which was taken using a camera flash, the nearest bales 1010, 1020, 1030 and 1040 are easily located due to the bright reflections experienced from the reflective strip 110. However, one can also see bales further from the photographer 1050 and 1060, which although twice as far from the photographer, still reflect enough light that they are visible, although the reflections are somewhat more dim”);
identifying a unique band pattern of the at least one multi-colored band of the initial bale from the initial image with a computing device (Figures 9-10, page 9, lines 7-23, see “In this version of the netting material 860, four colored franzes 830 and one reflective strip 110 are provided. As shown in Figures 8 and 9, these indicator sections 850, 950 are centrally located relative to the width of the net 860”); associating the identified unique band pattern with the initial bale with the computing device (page 8, lines 23-33, see “ Figure 8 illustrates a wrapped bale 800, wrapped in a representation of a fifth embodiment of the netting material 860, depicted as if in low light conditions with a distant light being shone on the wrapped bale 800”).  RONEN does not disclose for saving the captured initial image of the initial bale and the identified unique band pattern associated with the initial bale in a memory of the computing device, such that the identified unique band pattern of the initial bale is used as an identifier of the initial bale. Posselius teaches the above missing limitation of RONEN (see [0052], see “the results of the reference measurement (being the results from the 3D camera at the moment that the 3D camera receives the signal from the operator) are read. These results are then processed to reference data which can be used as reference during further measurements of the 3D camera. These reference data are further stored in a memory”). It would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Posselius with the system and method of RONEN, in order to obtain the claimed feature via storing the reference data in a memory. 
Regarding claim 2, Ronen disclose for associating data related to the initial bale with the identified unique band pattern (page 9, lines 7-23, see “as shown in Figures 1, 3, 7, 8 and 9. As seen in this photograph, which was taken using a camera flash, the nearest bales 1010, 1020, 1030 and 1040 are easily located due to the bright reflections experienced from the reflective strip 110”).
Regarding claim 7, Ronen disclose for, marking the initial bale with indicia indicating the region of the initial bale captured by the initial image ( page 9, lines 7-23,  see “as shown in Figures 1, 3, 7, 8 and 9. As seen in this photograph, which was taken using a camera flash, the nearest bales 1010, 1020, 1030 and 1040 are easily located due to the bright reflections experienced from the reflective strip 110”).
Regarding claim 9, Ronen disclose for, securing the bale of material in a package with the at least one multi-colored band (Figures 9-10, page 9, lines 7-23, see “In this version of the netting material 860, four colored franzes 830 and one reflective strip 110 are provided. As shown in Figures 8 and 9, these indicators sections 850, 950 are centrally located relative to the width of the net 860”).
Regarding claims 11-12, see the rejection of claims 1-2. They recite similar limitations of claims 11-12. Hence, they are similarly analyzed and rejected.
Regarding claim 18, see the rejection of claim 7. It recites similar limitations as claim 18. Hence it is similarly analyzed and rejected.
Allowable Subject Matter
2.		Claims 22-25 are allowed.
Reasons for Allowance
3.		The following is an examiner’s statement of reasons for allowance: the prior arts of over RONEN ET AL. WO 2006/027637 A1, in view of Posselius et al.US 20150354943 A1, failed to teach or suggest for a bale formation system for forming collected crop material into an initial bale; a banding system operable to bind the initial bale of material with each of the plurality of multi-colored bands, wherein the plurality of multi-colored bands includes only one location identification band having a first color scheme and a marker indicating a region of the initial bale, and the remainder of the plurality of multi-colored bands include at least two pattern identification bands having a second color scheme that is different from the first color scheme; an initial image sensor positioned to capture an initial image of the region of the initial bale; a computing device disposed in communication with the initial image sensor and operable to receive the initial image of the region of the initial bale, wherein the computing device includes a processor and a memory having a bale identification algorithm stored thereon, wherein the processor is operable to execute the bale identification algorithm to: analyze the initial image to identify a unique band pattern of the plurality of multi-colored bands of the initial bale in the initial image; associate the unique band pattern with the initial bale; save the initial image and the associated unique band pattern in the memory of the computing device, such that the identified unique band pattern of the initial bale is used as an identifier of the initial bale;
associate data related to the initial bale with the identified unique band pattern of the initial bale; and save the data associated with the initial bale in the memory of the computing device. As cited in independent claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 3-6,8,10,13-17, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior arts of over RONEN ET AL. WO 2006/027637 A1, in view of Posselius et al.US 20150354943 A1, failed to teach or suggest for features/limitations of claims 3-6,8,10,13-17, and 19-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberts et al. 20180021796 A1, is cited because the reference teaches “[0009] FIG. 1 is a view of a baler showing the relationship of the sensors and an embodiment of the invention using multiple marking devices”.
Roberts et al. 20070175341 A, is cited because the reference teaches “ A system and method for identifying individual square bales of hay by inserting or applying an identification tag to each bale as it is baled comprising, a means for applying the identification tag, a timing star wheel for measuring the position of the bale, a processor for receiving information from the timing star wheel and outputting a signal for inserting or applying the tag to the bale and for associating information about the bale to a memory” in claim 1.
YADAV et al. 20210240965 A1, is cited because the reference teaches “[0039] Once the image 34 has been captured, the controller 40 identifies all formed bales 22 of crop material included in the image 34 with the bale identifier 48. As described above, the bale identifier 48 may use object recognition technology to identify the bales 22 of crop material in the field 24”.
Anderson et al. 20190302772 A1, is cited because the reference teaches “
[0049] In one example scenario of gathering hay bales, a received image from a camera showing that the autonomous vehicle is approaching a hay bale to be gathered. The processing logic may identify the hay bale in the image and adjust the trajectory and speed of the vehicle so that the vehicle approaches the hay bale. The processing logic may also adjust the position of the lift arm and bale spear to enable the autonomous vehicle to gather the hay bale”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/           Primary Examiner, Art Unit 2664